Appeal by defendant from a judgment of the County Court, Westchester County, rendered August 31, 1977, convicting him of kidnapping in the second degree and robbery in the first degree, upon a plea of guilty, and imposing sentence. Judgment affirmed. Assuming, arguendo, that the issue was properly preserved for review, it is our belief that the *928charge of kidnapping in the second degree was separately cognizable in the instant case by virtue of the well-known exception to the so-called "merger” doctrine (see People v Cassidy, 40 NY2d 763, 767; see, also, People v Miles, 23 NY2d 527, 539). The sentence imposed was not excessive. Titone, J. P., Gibbons, Gulotta and Martuscello, JJ., concur.